              Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO
PABLO J. FIGUEROA-VAZQUEZ,

     Plaintiff,
                                                    CIVIL NO. 19-1980 (PG)
         v.
DEPARTAMENTO DE CORRECCION Y
REHABILITACION DE PUERTO RICO,
ET AL.,

     Defendants.



                                  OPINION AND ORDER

I.       BACKGROUND

         On October 15, 2019, plaintiff Pablo J. Figueroa-Vazquez (“Figueroa” or “Plaintiff”)

filed the above-captioned claim against the Commonwealth of Puerto Rico and its

Department of Corrections and Rehabilitation (“DCR”). See Docket No. 3. At the outset,

Figueroa moved to proceed in forma pauperis (Docket No. 1) and this court granted his

request (Docket No. 4). The Plaintiff, an inmate in a state institution, complains that

defendants violated his civil rights by providing him with only two (2) daily hours of active

recreation, but failing to “give him his hours in passive recreation” (Docket No. 3-1 at 2). In

addition, Plaintiff asserts that the correctional institution in which he is an inmate does not

“have regular services” of psychological or psychiatric psychotherapy for his “Post Traumatic

Stress Disorder” or to “treat his Major Depression condition” (Docket No. 3-1 at 2). Further,

Plaintiff alleges that he has not been given medication to treat his mental health conditions

and has been threatened by correctional guards in order to deter him from filing an

administrative claim (Docket No. 3-1 at pages 2-3).
          Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 2 of 7
Civ. No. 19-1980 (PG)                                                                 Page 2 of 7


       In his petition form, Figueroa states that he has filed grievances and requests for

reconsideration, to no avail. See Docket No. 3 at page 3. As a result, Plaintiff now filed the

above-captioned claim seeking economic compensation from the Commonwealth of Puerto

Rico and its dependency—the DCR—for the alleged discrimination, injury and prejudice

suffered due to the conditions of his confinement. See Docket No. 3.

       On December 18, 2019, the Commonwealth of Puerto Rico and the DCN filed a

motion to dismiss arguing that defendants are immune from suit pursuant to the Eleventh

Amendment and that Plaintiff has failed to exhaust administrative remedies. See Docket No.

14. Instead of filing a response in opposition, Plaintiff filed a one-page motion for summary

judgment reiterating the violation to his constitutional rights and requesting a hearing. See

Docket No. 20.

       After a thorough review of the complaint and the pending motions, the court

GRANTS defendants’ motion to dismiss for the reasons explained below.

II.    STANDARD OF REVIEW

       When ruling on a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a district court

must “accept as true the well-pleaded factual allegations of the complaint, draw all

reasonable inferences therefrom in the plaintiff’s favor, and determine whether the

complaint, so read, limns facts sufficient to justify recovery on any cognizable theory.” Rivera

v. Centro Medico de Turabo, Inc., 575 F.3d 10, 15 (1st Cir. 2009) (citing LaChapelle v.

Berkshire Life Ins. Co., 142 F.3d 507, 508 (1st Cir. 1998)). Even though detailed factual

allegations are not necessary for a complaint to survive a motion to dismiss, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do [.]”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Those nonconclusory factual
          Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 3 of 7
Civ. No. 19-1980 (PG)                                                               Page 3 of 7


allegations that the court accepts as true must be sufficient to give the claim facial

plausibility. See Quiros v. Munoz, 670 F. Supp. 2d 130, 132 (D.P.R. 2009). “Determining

whether a complaint states a plausible claim for relief will … be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009).

       When deciding motions to dismiss, the analysis of the courts is not limited solely to

the facts alleged in the complaint. See Rederford v. US Airways, Inc., 586 F. Supp. 2d 47, 50

(D.R.I. 2008). A court may consider the complaint alongside any “facts extractable from

documentation annexed to or incorporated by reference in the complaint and matters

susceptible to judicial notice.” Jorge v. Rumsfeld, 404 F.3d 556, 559 (1st Cir. 2005).

Furthermore, courts may consider documents that are “integral or explicitly relied upon in

a complaint, even if that document is not annexed to the complaint.” Id.

III.   DISCUSSION

       A. Eleventh Amendment Immunity

       In the motion to dismiss, defendants argue that the case must be dismissed because

the Eleventh Amendment of the United States Constitution bars the instant suit for

monetary relief in federal courts. See Docket No. 14. The court agrees.

       States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by Citizens or

Subjects of any Foreign State. U.S. Const. amend. XI. The Eleventh Amendment thus bars

the commencement and prosecution in federal court of suits claiming damages brought

against any state, including Puerto Rico, without its consent. See Toledo v. Sanchez, 454 F.3d

24, 31 (1st Cir.2006); Fresenius Med. Care Cardiovascular Res., Inc. v. Puerto Rico and

Caribbean Cardiovascular Ctr. Corp., 322 F.3d 56, 61 (1st Cir.2003); Futura Dev. v. Estado
          Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 4 of 7
Civ. No. 19-1980 (PG)                                                                          Page 4 of 7


Libre Asociado, 144 F.3d 7, 12–13 (1st Cir.1998). “[F]or Eleventh Amendment purposes, the

Commonwealth [of Puerto Rico] is treated as if it were a state; consequently, the Eleventh

Amendment bars any suit brought against it.” Gotay–Sánchez v. Pereira, 343 F.Supp.2d 65,

71–72 (D.P.R.2004) (citing Metcalf & Eddy, Inc. v. P.R. Aqueduct & Sewer Auth., 991 F.2d

935 (1st Cir.1993)). Also, “[a]n administrative arm of the state is treated as the state itself for

the purposes of the Eleventh Amendment, and it thus shares the same immunity.” Vaqueria

Tres Monjitas, Inc. v. Irizarry, 587 F.3d 464, 477 (1st Cir.2009) (citing Hafer v. Melo, 502

U.S. 21, 25 (1991)). Since “the Department of Corrections and Rehabilitation is an arm of the

state, it cannot be sued in federal court, and hence, it is immune from suits under the

Eleventh Amendment.” Johnson v. Departamento De Correccion y Rehabilitacion, No. CV

16-1400 (DRD), 2017 WL 2589273, at *7 (D.P.R. June 14, 2017).

       Pursuant to the foregoing, Plaintiff cannot maintain claims for monetary damages

against the Commonwealth and the DCR. Thus, the court GRANTS defendants’ request for

dismissal on Eleventh Amendment grounds. Plaintiff’s claims for monetary damages against

defendants are hereby DISMISSED.

       B. Failure to Exhaust Administrative Remedies

       Defendants also argue that Plaintiff failed to comply with the Prison Litigation

Reform Act’s mandatory requirement of exhausting all available administrative remedies.

Specifically, defendants aver that although Plaintiff filed administrative claims within the

DCR, he did not seek a reconsideration of some of the relevant determinations and did not

request judicial review of any of these before the Puerto Rico Court of Appeals. 1 See Docket

No. 14.


1 In support of this contention, defendants affirmed having searched on the State Court platform
www.ramajudicial.pr and on Westlaw Next platform to confirm that Plaintiff’s allegations or administrative
claims were not appealed before the P.R. Court of Appeals. See Docket No. 14 at page 2.
          Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 5 of 7
Civ. No. 19-1980 (PG)                                                                   Page 5 of 7


       Claims arising under the Prison Litigation Reform Act of 1995 (“PLRA”) require

exhaustion of administrative remedies prior to filing suit in court. Pursuant to the PLRA,

“[n]o action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). The PLRA’s exhaustion requirement applies to “all inmate suits about prison life,

whether they involve general circumstances, or particular episodes, and whether they allege

excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002). “The failure

to exhaust administrative remedies is an affirmative defense that ‘must be raised and proved

by the defense.’” Rodriguez Rodriguez v. Garcia, No. CIV. 09-1094 JAF/JP, 2011 WL

6057746, at *1 (D.P.R. Dec. 6, 2011) (citing Cruz–Berrios v. Gonzalez–Rosario, 630 F.3d 7,

11 (1st Cir.2010)).

       The prisoner must exhaust administrative remedies even if the administrative

procedures “would appear to be futile at providing the kind of remedy sought.” Jernigan v.

Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002). In fact, even if the plaintiff seeks monetary

relief which the prison administrative process does not encompass, the inmate is still not

excused from completing the prison administrative process. See Lopez-Vigo v. Puerto Rico,

No. 13-1071, 2014 WL 495721, at *3 (D.P.R. February 06, 2014) (citing Booth v. Churner,

532 U.S. 731 (2001)); see also Woodford v. Ngo, 548 U.S. 81, 85 (2006). “[P]ursuant to the

PLRA, exhaustion of all available administrative remedies is ‘mandatory’ and ‘a prerequisite

to suit.’” Arroyo-Morales v. Administracion de Correccion, 207 F. Supp. 3d 148, 151 (D.P.R.

2016) (citing Porter, 534 U.S. at 524).
          Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 6 of 7
Civ. No. 19-1980 (PG)                                                                Page 6 of 7


       The applicable administrative remedies are defined not by the PLRA, but by the

prison grievance process itself. See Tomassini v. Correctional Health Services Corp., No. 09-

2059, 2012 WL 1601528, at *1 (D.P.R. May 07, 2012) (citing Jones v. Bock, 549 U.S. 199, 218

(2007)). “Accordingly, to determine the relevant boundaries of exhaustion in this case, the

Court must look to the particulars of the [DCR’s] internal grievance process.” Arroyo-

Morales, 207 F. Supp. 3d at 151. The Puerto Rico Department of Corrections and

Rehabilitation has adopted administrative rules and regulations for the application and

review of requests for administrative remedies by incarcerated inmates. See Torres Garcia

v. Puerto Rico, 402 F.Supp.2d 373, 379 (D.P.R. 2005). The DCR’s “Regulation to Address

the Applications for Administrative Remedies Filed by Members of the Correctional

Population” sets forth the grievance procedures for inmates under their custody. See

Regulation No. 8145 of January 19, 2012; see also Cruz-Berrios v. Oliver-Baez, 792

F.Supp.2d 224, 228-229 (D.P.R. 2011) (detailed description of the proceeding set forth in

Regulation No. 8145).

               That procedure basically consists of five tiers of review, as
               follows: (1) review of the prisoner’s petition by an evaluator, (2)
               an appeal, following the evaluator’s response, to the regional
               coordinator, (3) a motion to have the regional coordinator
               reconsider his decision, (4) an appeal to the program director if
               the prisoner is unsatisfied with the regional coordinator’s
               resolution, and (5) a request for judicial review before the Puerto
               Rico Court of Appeals.

Arroyo-Morales, 207 F. Supp. 3d at 152. “If an inmate fails to pursue even one of these steps,

he has failed to exhaust his administrative steps fully as required by the PRLA.” Cruz-Berrios

v. Puerto Rico Dep’t of Correction & Rehab., No. CV 16-3155 (RAM), 2019 WL 5858157, at

*4 (D.P.R. Nov. 8, 2019) (citing Arroyo-Morales, 207 F. Supp. 3d at 151).
          Case 3:19-cv-01980-PG Document 21 Filed 02/12/20 Page 7 of 7
Civ. No. 19-1980 (PG)                                                                Page 7 of 7


       In the case at hand, it stems from the complaint itself that although Figueroa has filed

grievance procedures in the institution he is in, he admits not having filed suit in court

regarding the facts of his grievances. See Docket No. 3 at pages 1, 4. Hence, Plaintiff failed

to comply with the final step of the exhaustion requirement, to wit, seeking judicial review

of the Department’s determinations. Moreover, defendants also evince that Figueroa did not

even request a reconsideration of some of these determinations, thereby falling even shorter

in the process. See Docket No. 14 at page 13; Docket No. 14-1; Docket No. 17 (Certified

Translation). “In other words, by pursuing only some of the steps available and not appealing

any of the decisions issued as part of the grievance procedure, Plaintiff failed to exhaust the

administrative remedies available to him.” Torres-Vega v. Administracion De Correccion,

No. CIV. 14-1015 JAG, 2015 WL 3720250, at *3 (D.P.R. June 15, 2015).

       Because “unexhausted claims cannot be brought in court,” Jones v. Bock, 549 U.S.

199, 211 (2007), it follows that Figueroa’s claims must be dismissed on those grounds.

IV.    CONCLUSION

       For the reasons stated above, the motion to dismiss (Docket No. 14) is hereby

GRANTED and plaintiff Figueroa’s claims against the Commonwealth and the DCR are

hereby DISMISSED. Judgment shall be entered accordingly.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, February 12, 2020.


                                                 S/ JUAN M. PÉREZ-GIMÉNEZ
                                                 JUAN M. PEREZ-GIMENEZ
                                                 SENIOR U.S. DISTRICT JUDGE
